Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Final Office Action.  Claims 1-4, 6-7, and 9-10 are pending in this application and have been rejected below.  

Response to Amendments
Applicant’s amendments are acknowledged.

Response to Amendments
Applicant’s arguments based on O’Mahoney have been fully considered but are non-persuasive and addressed in 102 Rejection. 
    PNG
    media_image1.png
    218
    844
    media_image1.png
    Greyscale

Examiner responds O'Mahony, Claim 10 discloses: –  
…determining, for each zone in the plurality of zones, an estimated arrival time at the zone from the current location of the provider… 
estimating, for each zone in the plurality of zones, provider supply and 
provider demand in the zone at the arrival time based on the provider supply model and the provider demand model;
Examiner notes the arrival time is related to a time taken to arrive; 

Examiner further notes the parameters are interpreted as including “information about” a staying population in the related area” because staying population affects the parameters. 
See parameters in 0035 as further described in O’Mahoney, Claims 15 - …. the trip request rate, the assignment request rate, and the historical demand for rides in the zone. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   
Claims 1-4, 6-7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over O'Mahony (2017/0227370).    

Regarding Claim 1, O’Mahony discloses:  A demand forecast device (Figure 1 (130)) comprising: processing circuitry configured to (0065-0068) acquire a first statistic representing a feature associated with a past period related to a forecast target area serving as a target for forecast of a demand of a predetermined service (Figure 4, 0056 –data parameters (statistics) from Zone 410 (interpreted as forecast target area)…”The travel coordination system aggregates data that it collects based on zones.  For example, the travel coordination system may determine the number of riders that are operating the respective client applications (e.g., viewing information, but have not yet requested), the assignment rate for each zone, the number of providers in each zone, the traffic conditions in each zone, and/or the estimated time for a provider to receive an assignment request”; 
0029 - zone data store 155…  The data collected for a zone is stored in the zone data store 155.  The zone data store 155 can store boundary information for the zone, the number of providers in a zone, estimate the rate of travel through the zone, traffic conditions in the zone, current trips that have started in the zone, and/or current trips that will be ending in the zone….In some embodiments, the zone data store 155 stores historical information about a zone;
See Also 0035 as further described in O’Mahoney, Claim 15 -  …. provider demand factors such as the trip request rate, the assignment request rate, and the historical demand for rides in the zone.
extract at least one related area that is different in size from the forecast target area and surrounds the forecast target area;  (Figure 4, 0056 – 415 or 420    … ring 415 constitutes a 1-ring around zone 410 and ring 420 constitutes a 2-ring around zone 410.  In some embodiments, the radius of the k-ring based on the amount of data in the area.  For example, more-urban areas tend to have a higher data density, so a lower k-ring radius may be used.  Similarly, more-rural areas tend to have lower data density, so a higher k-ring radius may be used….As an alternative, rather than adjusting the k-ring radius, the size of the zones may increase or decrease according to the density of requests within a zone
O'Mahony, Claim 19-  The method of claim 10, wherein generating a model for provider demand for a zone comprises using data from zones surrounding the zone in a k-ring.)
acquire a second statistic that is related to a period having a predetermined time difference from the past period and includes information about a staying population in the related area; 
(Figure 4, 0056 –data parameters from Zone 415 or 420 (second statistics)…”
 0029 – zone data for each zone; 0056 - aggregates data that it collects based on zones
Examiner notes the arrival time is related to a time taken to arrive; 
O'Mahony, Claim 10 –  
…determining, for each zone in the plurality of zones, an estimated arrival time at the zone from the current location of the provider… 
estimating, for each zone in the plurality of zones, provider supply and 
provider demand in the zone at the arrival time based on the provider supply model and the provider demand model;
Because zone 415 or 420 parameters are used to estimate the demand at Zone 410 at an arrival time, Examiner interprets the zone 415 or 420 parameters as relating to a ”predetermined time difference from the past period” 
Examiner further notes the parameters are interpreted as including “information about” a staying population in the related area” because the staying population affects the parameters. 
0035 as further described in O’Mahoney, Claims 15 - …. the trip request rate, the assignment request rate, and the historical demand for rides in the zone (as statistics). 
0029…  The data collected for a zone is stored in the zone data store 155.  The zone data store 155 can store boundary information for the zone, the number of providers in a zone, estimate the rate of travel through the zone, traffic conditions in the zone, current trips that have started in the zone, and/or current trips that will be ending in the zone…. )
See Also 0046 -….The travel coordination system determines 230 an estimate for the amount of time it would take for a provider in the zone to receive an assignment request.  In some embodiments, the travel coordination system determines the estimate at the time when the provider would arrive at the zone...….the travel coordination system generates a model of the estimate based on likely underlying provider supply and demand factors…...  Example demand factors include the assignment rate and the historical demand in the zone)
input the first statistic and the second statistic to a forecasting model prepared in advance, thereby acquiring a forecasted demand value in the forecast target area. 
(O'Mahony, Claim 10–generating, for each zone in the plurality of zones, …a provider demand model…
estimating, for each zone in the plurality of zones, provider…demand in the zone at the arrival time based on the provider supply model and the provider demand model
O'Mahony, Claim 19-  The method of claim 10, wherein generating a model for provider demand for a zone comprises using data from zones surrounding the zone in a k-ring.
Examiner notes because the model for a zone uses data from the surrounding zones, the provider demand for a zone and the surrounding zones at an arrival time would be the same (for a forecast target area))
	and
generating the forecasting model by: 
acquiring, for at least one first area, a first learning statistic that represents a feature of the first area associated with a predetermined target period, and an actual demand value in the first area associated with a period after the target period; ((Figure 4, 0056 –data parameters from Zone 410 (interpreted as first learning statistics) …”The travel coordination system aggregates data that it collects based on zones.  For example, the travel coordination system may determine the number of riders that are operating the respective client applications (e.g., viewing information, but have not yet requested), the assignment rate for each zone, the number of providers in each zone, the traffic conditions in each zone, and/or the estimated time for a provider to receive an assignment request”; 
0029 - zone data store 155…  The data collected for a zone is stored in the zone data store 155.  The zone data store 155 can store boundary information for the zone, the number of providers in a zone, estimate the rate of travel through the zone, traffic conditions in the zone, current trips that have started in the zone, and/or current trips that will be ending in the zone….In some embodiments, the zone data store 155 stores historical information about a zone. (0035(bottom) – historical demand for rides).  
0035 as further described in O’Mahoney, Claim 15 - …. provider demand factors such as the trip request rate, the assignment request rate, and the historical demand for rides in the zone.
Claim 10, O’Mahoney - estimating, for each zone in the plurality of zones, provider supply and provider demand in the zone at the arrival time (after the target period) based on the provider supply model and the provider demand model)
extracting at least one second area that is different in size from the first area and surrounds the first area;  (Figure 4, 0056 – 415 or 420;     … ring 415 constitutes a 1-ring around zone 410 and ring 420 constitutes a 2-ring around zone 410.  In some embodiments, the radius of the k-ring based on the amount of data in the area.  For example, more-urban areas tend to have a higher data density, so a lower k-ring radius may be used.  Similarly, more-rural areas tend to have lower data density, so a higher k-ring radius may be used….As an alternative, rather than adjusting the k-ring radius, the size of the zones may increase or decrease according to the density of requests within a zone
O'Mahony, Claim 19-  The method of claim 10, wherein generating a model for provider demand for a zone comprises using data from zones surrounding the zone in a k-ring.)
acquiring a second learning statistic representing a feature of the second area;  (Examiner interprets second learning statistic as the parameters in the surrounding area;
0029 – zone data for each zone; 0056 - aggregates data based on zones
O'Mahony, Claim 10 –  generating, for each zone in the plurality of zones, a provider demand model estimating a quantity of riders in the zone;  estimating, for each zone in the plurality of zones, provider supply and provider demand in the zone at the arrival time based on the provider supply model and the provider demand model
See Also 0046 -….the travel coordination system generates a model of the estimate based on likely underlying provider supply and demand factors.  For example, the supply factors could be the number of providers in the zone, the rate at which providers enter and leave the zone, and the rate at which providers are going online or offline.  Example demand factors include the assignment rate and the historical demand in the zone;
See Also 0035 as further described in O’Mahoney, Claim 15 - wherein the model of provider demand is generated based on at least one of: a trip request rate, an assignment request rate, and a historical amount of demand in the zone. 

0035- In some embodiments, the zone scoring module 165 generates a 
model of the provider supply and provider demand in a zone to determine a zone 
score for future points in time.  In some embodiments, the supply and demand 
factors are weighted using weights that are determined through a machine 
learning process.
O'Mahony, Claim 10 - generating, for each zone in the plurality of zones, a provider demand model estimating a quantity of riders in the zone;  estimating, for each zone in the plurality of zones, provider supply and provider demand in the zone at the arrival time based on the provider supply model
O'Mahony, Claim 19-  The method of claim 10, wherein generating a model for provider demand for a zone comprises using data from zones surrounding the zone in a k-ring.
Examiner notes because the model for a zone uses data from surrounding zones, the provider supply and demand for a zone and the surrounding zones at arrival time would be the same (actual demand value in first area))

Regarding Claim 2, O’Mahony discloses The demand forecast device according to claim 1, wherein the forecast target area is a region corresponding to one of meshes each preset as a geographical section, and the related area is a region consisting of a 
plurality of the meshes.  (Figure 4- 410 –target;  415 and 420-related areas) 

Regarding Claim 3, O’Mahony discloses The demand forecast device according to claim 1, wherein the processing circuitry extracts the related area based on a distance from the forecast target area. (Examiner notes 1 or 2 k-rings around 410 would be closer in distance to 410 than 3 k-rings or more 
Figure 4, 0056 –In some embodiments, the area surrounding the zone 405 is determined using k-rings of zones.  For example, ring 415 constitutes a 1-ring around zone 410 and ring 420 constitutes a 2-ring around zone 410.  In some embodiments, the radius of the k-ring based on the amount of data in the area.  For example, more-urban areas tend to have a higher data density, so a lower k-ring radius may be used.  Similarly, more-rural areas tend to have lower data density, so a higher k-ring radius may be used…)

Regarding Claim 4, O’Mahony discloses The demand forecast device according to claim 1, wherein the processing circuitry extracts the related area based on travel time to/from the forecast target area. (Figure 4, 0056 – Examiner notes 1 or 2 k-rings around 410 would be closer in travel time to 410 than 3 k-rings or more)

Regarding Claim 6, O’Mahony discloses The demand forecast device according to claim 1, wherein the processing circuitry determines the predetermined time difference based on travel time between the forecast target area and the related area. (Examiner notes the “arrival time” at a zone would be based on travel time 
0046 - ….The travel coordination system determines 230 an estimate for the amount of time it would take for a provider in the zone to receive an assignment 
request.  In some embodiments, the travel coordination system determines the 
estimate at the time when the provider would arrive at the zone.…)
Claim 10- …determining, for each zone in the plurality of zones, an estimated arrival time at the zone from the current location of the provider)

Regarding Claim 7, O’Mahony discloses The demand forecast device according to claim 1, wherein the processing circuitry determines the predetermined time difference based on a relationship between an actual demand value in the forecast target area and the staying population. (Examiner notes the travel time would be based on current conditions in both zones
Figure 4, 0056 –…The travel coordination system aggregates data that it collects based on zones.  For example, the travel coordination system may determine the number of riders that are operating the respective client applications (e.g., viewing information, but have not yet requested), the assignment rate for each zone, the number of providers in each zone, the traffic conditions in each zone, and/or the estimated time for a provider to receive an assignment request”)
0029 - zone data store 155…  The data collected for a zone is stored in the zone data store 155.  The zone data store 155 can store boundary information for the zone, the number of providers in a zone, estimate the rate of travel through the zone, traffic conditions in the zone, current trips that have started in the zone, and/or current trips that will be ending in the zone…. )

Regarding Claim 9, O’Mahony discloses The demand forecast device according to claim 2, wherein the processing circuitry extracts the related area based on a distance from the forecast target area. (Figure 4, 0056 - Examiner notes 1 or 2 k-rings around 410 would be closer in distance to 410 than 3 k-rings or more;  “In some embodiments, the area surrounding the zone 405 is determined using k-rings of zones.  For example, ring 415 constitutes a 1-ring around zone 410 and ring 420 constitutes a 2-ring around zone 410.  In some embodiments, the radius of the k-ring based on the amount of data in the area.  For example, more-urban areas tend to have a higher data density, so a lower k-ring radius may be used.  Similarly, more-rural areas tend to have lower data density, so a higher k-ring radius may be used… “)

Regarding Claim 10, O’Mahony discloses The demand forecast device according to claim 2, wherein the processing circuitry extracts the related area based on travel time to/from the forecast target area. (Figure 4, 0056 – Examiner notes 1 or 2 k-rings around 410 would be closer in travel time to 410 than 3 k-rings or more)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.      

 “…Using recently released trip-level ridesourcing data in Chicago along with a range of variables obtained from publicly available data sources, we applied random forest, a widely-applied machine learning technique, to estimate a zone-to-zone (census tract) direct demand model for ridesourcing services…” (Abstract)
        Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623